DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered.
On page 7 of Applicant's argument, it states that “the first filtering corresponding to the
clipping process of the present application, not a deblocking filter” and “Lee does not disclose
the clipping process performed before the SAO filtering and their processing order.” It is noted
that the features upon which applicant relies (i.e., “clipping process”) are not recited in the
rejected claim(s). Although the claims are interpreted in light of the specification, limitations
from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26
USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the citation (para. [0021] and figure 21(c)) as pointed out by the Applicant’s
argument does not discloses that (i)first filtering is not a deblocking filtering, (ii)first filtering is a
clipping process and (iii)clipping process performs first filtering. The in-loop filter described in
the citation comprises de-block filter and SAO filter wherein the SAO filter is a second filter as
stated by Applicant’ argument. So, the Applicant’s argument stated that the first filter is not a
de-blocking filter appears to be contradicted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee . (U.S. Pat. Appl. Pub. No. 2016/0286213 A1, referred as Lee hereinafter).
Regarding claim 1, Lee teaches an image decoding method comprising (see figures 2A-2B, 3 and 6): decoding band index information of a current block (see operations 61-62 of figure 6; paras. [0184 – 0185] (decoding offset value information of the current block) and paras. [0157] & [0160] (offset value is the band index information)); performing first filtering on pixels in the current block based on the band index information (see filter 38 of figure 6, paras. [0135] & [0168]: performing filtering on edge pixels of the LCU (block) based on offset value (band index information)); and performing second filtering on the first filtered pixels in the current block, based on a sample adaptive offset (SAO) mode (see figure 3: filter 38 is prior to SAO performer 39), wherein the band index information including a maximum value and a minimum value of the pixels in the current block (see figure 5, paras. [0157] & [0160]: band 32-39 having the index of 5 wherein 32 and 39 are a minimum value and a maximum value of the pixels in the block).
Regarding claim 2, Lee further teaches wherein the band index information of the current block is transmitted in units of an arbitrary region including the current block (see paras. [0122 – 
Regarding claim 3, Lee further teaches wherein the units of the arbitrary region include at least one of a picture unit, a tile unit, a slice unit, and a block unit (see para. [0055]: image, slice, block; para. [0225]: pictures, slice. header).
Regarding claim 4, Lee further teaches wherein the band index information indicates at least one of N bands into which a range of pixels according to bit depth is divided by N (see figure 5: bit depth (sample values 0-255; it is how bit depth is defined according to instant spec. paras [00162] & [00165]) is divided into 32 bands and each band includes a range of pixels (band index information); for example, band including pixels 32-39 has an index of 5 as described in para. [0157]).
Regarding claim 5, Lee further teaches wherein the band index information  comprises first band index indicating a band including the maximum value of the pixels and a second band index information indicating a band including the minimum value of pixels (see figures 4-5: in figure 4, first band index 88-95 indicates a band including the maximum value of pixels 95; second band index 96-103 indicates a band including the minimum value of pixels 96).
Regarding claims 7-11, it is noted that these claims are directed to an encoder reciting similar claim limitations called for in the counterpart claims 1-5.  Therefore, the advanced statements as applied to claims 1-5 are incorporated hereinafter.  Lee further teach an encoder (see figures 1A (encoder 10), 7 (encoder 100) and 10 (encoder 400))).

Regarding claim 14, this claim recites similar claim limitations called for in the counterpart claim 7.  Therefore, claim 14 is also rejected for the same reasons as set forth in claim 7 above.
Regarding claim 15, the advanced statements as applied to claim 7 above are incorporated hereinafter.  Lee teaches a non-transitory computer-readable recording medium (see paras. [0046] and [0394]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






DMD
12/2021

/DUY M DANG/Primary Examiner, Art Unit 2667